     2:18-cv-03208-DCN        Date Filed 01/10/20      Entry Number 48       Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

ROBERT JOHN FRECHETTE, et. al               )       Civil Action No.: 2:18-cv-03208-DCN
                                            )
       Plaintiff,                           )       REPLY MEMORANDUM OF LAW
                                            )       IN SUPPORT OF PLAINTIFFS’
v.                                          )       MOTION FOR PARTIAL
                                            )       SUMMARY JUDGMENT ON
ZIA TAQUERIA, LLC and                       )       FLSA CLAIMS
KEVIN GRANT, individually                   )
                                            )
Defendants.
                                     INTRODUCTION

       Defendants do not dispute the existence of any prerequisites to liability under the

FLSA; rather, the crux of Defendants’ opposition is that, despite hiring restaurant managers

to serve in a managerial capacity and act in Defendants’ best interests, identifying them as

“managers” to employees and customers, paying them a salary or hourly wage far

exceeding the $2.13 hourly wage paid to front-of-the-house (“FOH”) employees,

admittedly giving them responsibility over restaurant operations and staff both in writing

and practice, and entrusting them with special access and enhanced responsibilities, their

“managers were not really managers.” This not only defies logic and requires the Court to

draw unreasonable inferences, but it is belied by the admissible evidence in the record.

                                   LEGAL ARGUMENT

I.     THERE IS NO GENUINE ISSUE OF MATERIAL FACT ON LIABILITY.

       A. Defendants Failed to Inform Employees of the Tip Pool Credit.

       As discussed below, the “evidence” Defendants proffer in opposition to FLSA

liability fails to create a genuine issue of material fact. Regardless, their failure to address,

                                                1
      2:18-cv-03208-DCN                Date Filed 01/10/20            Entry Number 48             Page 2 of 16




much less refute, the issue of lack of employee notice of the tip pool credit entitles Plaintiffs

to summary judgment as a matter of law on the issue of liability. Roberts v. eBay, Inc.,

2017 U.S. Dist. LEXIS 121577, *14, n.5 (D.S.C. July 14, 2017) (“a party’s failure to

address an issue in its opposition brief concedes the issue.”).

         As set forth in Plaintiffs’ principal memorandum, 1 an employer must inform

employees of the tip credit policy in order to take the tip credit. In discovery, Plaintiffs

specifically asked Defendants “the manner in which employees were informed about the

Tip Pool and related policies during the relevant time period.” Dkt. No. 38-25, Ex. C,

Cawley SJ Dec. (Interrog. No. 10). In their interrogatory answers, which were verified by

Defendant Grant, 2 Defendants did not assert that employees were ever informed that “their

tips will be used as a credit against the minimum wage permitted by law.” 3

         Rather, Defendants solely referenced an unspecified meeting where FOH staff were

informed that Managers would be included in the Tip Pool, with no indication that the

impact of the tip credit on minimum wage obligations was also explained. Id. (Answer,

Interrog. No. 10). In their supplemental answer, Defendants conceded notice of the tip

credit policy was not provided until post-litigation: “In July 2019, a front of the house


1 Compare Dkt. No. 38-1, p. 22 (“Further, in order to take the tip credit, the employer must (1) inform the employee
of the tip credit…”); Id., p. 19 (“It was not until July or August 2019 that an explanation of the tip pool with references
to the FLSA was posted in Zia restaurant.”); Id. , p. 35 (“Where, as here, an employer failed to inform an employee
of the tip credit provisions and retained a portion of employee tips, the tip credit is forfeited.”), with Defs. Br. [Dkt.
No. 46] at n.7 (erroneously asserting that Plaintiffs’ motion does not address “whether Plaintiffs were sufficiently
informed of the tip credit”).
2 Cawley Second SJ Dec., Ex. A.
3
  Prusin v. Canton’s Pearls, LLC, 2017 U.S. Dist. LEXIS 183226, *9 (D. Md. Nov. 6, 2017) (“The employer ‘bears
the burden of showing that it satisfied the FLSA’s notice requirement by, for example, providing employees with a
copy of § 203(m) and informing them that their tips will be used as a credit against the minimum wage as permitted
by law.’”).


                                                            2
     2:18-cv-03208-DCN        Date Filed 01/10/20    Entry Number 48       Page 3 of 16




manager Ashley Love Stephenson posted a notice [ ] that detailed the Defendant’s

obligations and employees’ rights under the Fair Labor Standards Act.” Id. This is

consistent with evidence that the July 2019 poster “was the first time during my five years

at Zia restaurant that I observed anything posted regarding the FLSA or explaining the Tip

Pool.” Tinnin Dec., ¶ 43 [Dkt. No. 38-2].

       Similarly, in Defendant Zia’s verified answer regarding policies and procedures for

ensuring compliance with the FLSA, it was generically stated that “notice to employees of

their rights was also posted on labor posters in the restaurant.” Id. (Interrog. No. 7). The

mere presence of labor posters in the restaurant is inadequate to satisfy Defendants’ burden

of showing that Plaintiffs were informed of the affect of the tip credit on minimum wage:

    Here, Defendants fail to point to any evidence in support of their claim that they
    provided Plaintiff notification of the tip credit. Defendants rely entirely on their
    display of “labor law posters” in the restaurant during Plaintiff’s employment and
    one offhand comment by Defendant Hamilton during his deposition testimony.
    The Court first turns to the posters. Assuming arguendo that the posters were
    displayed during the relevant period, and that displaying a poster with language
    that tracks the tip credit provisions of the FLSA and MWHL is alone sufficient to
    satisfy the statutory notice requirement, Defendants have still failed to present a
    genuine issue of material fact. Defendants contend merely that they received a
    “labor law poster” from Paychex once a year, which they posted in an area that
    was “conspicuous to all employees, including servers.” However, Defendants have
    not identified any relevant language (or for that matter any language at all) on these
    posters that would satisfy the tip credit notice requirement.

Prusin, 2017 U.S. Dist. LEXIS 183226 at *9. Because the undisputed evidence in the record

confirms that Plaintiffs were not informed of § 203(m), or Defendants’ intention to use that

provision to satisfy minimum wage obligations, Plaintiffs are entitled to summary

judgment on FLSA liability.



                                              3
      2:18-cv-03208-DCN               Date Filed 01/10/20           Entry Number 48             Page 4 of 16




         B. Zia Managers were Statutory “Employers” under the FLSA.

         Both before and after the March 2018 amendment to the FLSA, “[t]he practice of

forced sharing of tips with management is an illegal practice, regardless of whether the

members of management are also engaged in services that could be the subject of tipping.” 4

Thus, even assuming that the failure to inform employees of the tip credit was not

dispositive of Defendants’ FLSA liability, their argument that Managers lacked the level

of control to constitute statutory “employers” is fundamentally flawed.

                  1. Defendants rely on self-serving “sham” affidavits.

         Defendants rely almost exclusively on the Affidavits of Grant and William Smith

(“Smith”) to rebut Plaintiffs’ evidence of the control exercised by Managers (including

Plaintiffs’ firsthand observation of same). These self-serving “sham” affidavits fail to

create genuine issues of material fact and should be disregarded 5 in deciding this motion.6

                  a. Lack of corroborating evidence.

         The Affidavits aver that, during the relevant time period, Grant exercised total

managerial and supervisory control and authority over every aspect of FOH employee



4 Beaudry v. Emperor’s Gentleman’s Club, Inc., 2015 U.S. Dist. LEXIS 178020, *2-3 (M.D. Fla. Apr. 6, 2015); see
also Salim Shahriar v. Smith & Wollensky Rest. Grp, Inc., 659 F.3d 234, 240 (2d Cir. 2011) (“[A]n employer loses
its entitlement to the tip credit where it requires tipped employees to share tips with (1) employees who do not provide
direct customer service or (2) managers.”).
5 Specifically, Grant Aff. at ¶¶ 12, 19, 24, 32-35, 40, 45-46, 51-52; Smith Aff. at ¶¶ 7-19.
6
  Grace v. Family Dollar Stores, Inc., 637 F.3d 508, 512-513 (4th Cir. 2011) (“If a party who has been examined at
length on deposition could raise an issue of fact simply by submitting an affidavit contradicting his own prior
testimony, this would greatly diminish the utility of summary judgment as a procedure for screening out sham issues
of fact.”); Askins v. Starting Point, 2014 U.S. Dist. LEXIS 112737, *5 (D.S.C. Aug. 14, 2014) (party opposing
summary judgment cannot rely on conclusory allegations to defeat motion); Perez v. Work Servs., 2017 U.S. Dist.
LEXIS 215030, *22 (D.S.C. Feb. 14, 2017) (“In the absence of other corroborating evidence, [ ] self-serving
declarations or affidavits do not suffice to allow a party to defeat summary judgment.”); Kinser v. United Methodist
Agency, 613 Fed. Appx. 209, 210-211 (4th Cir. 2015) (“At the summary judgment stage, if an affidavit is inconsistent
with the affiant’s prior deposition testimony, courts may disregard the affidavit pursuant to the sham-affidavit rule.”).

                                                           4
      2:18-cv-03208-DCN            Date Filed 01/10/20          Entry Number 48           Page 5 of 16




scheduling, compensation, discipline, hiring and firing, recordkeeping, and policies. 7 This

control was allegedly exercised by Managers transmitting the schedule to Grant for final

review, changes, and approval; employees transmitting schedule changes to Grant (either

directly or through a Manager) in person or via availability forms, notes, or electronic

requests; Managers seeking approval from Grant to issue corrective actions or to discipline

an employee beyond sending him/her home from a shift; Managers providing interview

impressions to Grant and seeking permission to hire or fire employees; and Managers

receiving policy directives from Grant and communicating same to same employees. 8

        Conspicuously, these self-serving, conclusory averments are uncorroborated by any

evidence. Perez, 2017 U.S. Dist. LEXIS 215030 at *22 (absent corroborating evidence,

“self-serving declarations or affidavits do not suffice to allow a party to defeat summary

judgment”). After three rounds of document requests, Defendants’ entire production

consisted of a mere thirty-two text messages (only a handful of which involved managerial

or operational matters), no emails, no telephone records, no draft schedules, schedule

revisions, or schedule change requests (formal or informal), no communications or

documents involving discipline, hiring or firing (except those texts attached to Defendants’

Affidavits)—a far cry from the constant communication between Grant and Managers that

would be necessary to sustain averments of his exclusive, all-encompassing control given

his absence from the restaurant on nights and weekends. Cawley Second SJ Dec., Ex. D. 9



7 Dkt. No. 46-1 at ¶¶ 12, 19, 24, 32-35, 40, 45-46, 50-52; Dkt. No. 46-12 at ¶¶ 7-19.
8 Grant Aff. [Dkt. No. 46-1], ¶¶ 12, 32-36, 45-46, 51-52; Smith Aff. [Dkt. No. 46-12], ¶¶ 7-19.
9
  The “manager log,” which Defendant Grant admitted was largely abandoned as a communication tool, also contained
significant gaps (such as a six-month gap in 2018)9 in entries. Grant Dep. Tr., p. 59:2-16.

                                                       5
      2:18-cv-03208-DCN               Date Filed 01/10/20           Entry Number 48            Page 6 of 16




         Despite testifying that one of his primary methods of communications with

Managers during the relevant time period was through text messages (as observed by

Plaintiffs), 10 Defendants’ production contained only five text messages between Grant and

Smith and no text messages between Grant and any other former or current full-time Zia

Manager identified in their verified discovery responses. Notably, Grant testified

affirmatively that “if a manager had texted you in the last three years,” he would have

retained and produced the text. 11 The absence of corroborating business records to support

the theory that Grant solely managed and supervised every aspect of Zia restaurant (despite

undisputedly hiring and compensating Managers to perform those functions) 12 is

admissible evidence of the non-occurrence of his purported oversight, supervision, and

management activities. Pugh v. Louisville Ladder, 361 Fed. Appx. 448, 457 (4th Cir. 2010)

(under Rule 803(7), absence of business records proof of nonoccurrence of event). 13

         b. Averments contradicted by evidence.

         The conclusory averments regarding Grant’s purported total and exclusive

managerial control and Zia Managers’ alleged “low-level supervisory” role also fail to


10  See Cawley Second SJ Dec. at Ex. B (Grant Dep. Tr., p. 59:21-60:11); see also Dkt. Nos. 38-2-38-20.
11
    Grant Dep. Tr.,106:5-25.
12 Cawley SJ Dec. at Ex. E (restaurant manager offer letters).
13
    The utter lack of such records is particularly problematic for Defendants’ opposition because Grant admitted that
he was not present in Zia restaurant on evenings or weekends, and even a rough estimate of his travel during the
relevant time period revealed weeks of time away from Zia restaurant in any given year (including international travel).
Id. (Grant Dep. Tr., 32:22-25; 115:11-117:25). While purportedly in communication with Managers via text message,
telephone, and email during his travels, Defendants’ document production is devoid of any such communications.
Cawley Second SJ Dec. at Ex. B (Grant Dep. Tr., p. 118:4-119:1: Q: When you were traveling, were you in
communication with your managers at Zia? A: Yes. Q: How did you communicate with them? A: Through the same
methods I communicate with them locally. Q: So text messages? A: Text messages, phone calls. If I was someplace
international where phone service was sketchy, then I would tell them to contact me through e-mail. Q: Do you recall
if you produced any text messages from communications during these trips you described? A: I don’t know. Q: Okay—
but if you---if the existed, you would have produced them? A: Yes, absolutely. Q: Same with the e-mails? A: Um-
hum. Q: If the existed, you would have produced them? A: Oh, yeah.).

                                                           6
      2:18-cv-03208-DCN               Date Filed 01/10/20            Entry Number 48            Page 7 of 16




create a genuine issue of material fact because they are contradicted by testimony, verified

discovery responses, and business records. For example, both Grant and Smith’s Affidavits

describe Managers (including Smith as General Manager) as “low-level supervisors.”

         In contrast, the offer letters that Grant authored and provided to Managers defined

their role as “of utmost importance to our success and it is critical that we have the best

managers to represent Zia’s core values” and tasked them with “operat[ing] the dining

room, staff, and customers at the highest level.” Grant testified that Managers were

responsible for “operating the business to serve the customers” and “[m]aintaining all the

standards that a customer would expect walking into any restaurant.” He testified that the

“manager” position “entail[ed] making sure that they [staff] are there for their shift, ready

for their shift, smiling brightly, offering exceptional service throughout their shift, and

following the guidance and leadership of the manager on duty.” Grant Dep. Tr., p. 84:17-

85:3. He also acknowledged that “[t]hey [Managers] worked at the restaurant a lot like I

did, so they had firsthand experience of things that as a team we were looking to improve.”

Id., 112:5-113:8. 14 Consistent with Defendants’ articulation of their roles and the

unrebutted facts in Plaintiffs’ declarations, Managers undisputedly had higher-level access

and duties satisfying the economic reality test, 15 including:


14 In discovery, Plaintiffs asked how Zia Managers were compensated. Defendants responded that they were paid a
high hourly rate or a salary without mention of overtime compensation; thus, the only reasonable inference is that
Defendants considered Managers to have enough managerial responsibility to constitute exempt executive employees
under the FLSA. Ex C, Cawley SJ Dec.
15
   While the material issue of managerial control is informed by the economic reality factors, “no one factor or set of
factors is decisive” and the factors “are not etched in stone and will not be blindly applied.” Jackson v. Mayor & Balt.
City, 2009 U.S. Dist. LEXIS 59787, *7-8 (D. Md. July 14, 2009) (“These four factors ‘provide a useful framework
for analysis in this case, but they are not etched in stone and will not be blindly applied. The ultimate determination
must be based upon the circumstances of the whole activity.’”) (citations omitted). Defendants’ myopic focus on the
authority to hire and fire employees is misplaced because the record is undisputed that, during the relevant time period,

                                                           7
      2:18-cv-03208-DCN              Date Filed 01/10/20           Entry Number 48             Page 8 of 16




 • Access to the secure “operations module” of the Restaurant365 application (Grant
   Dep. Tr., p. 108:17-109:6);
 • Handling invoicing and entering invoices into the secure system (Id., p. 26:18-20);
 • Entering AP transactions into the secure system (Id., p. 109:3-6);
 • Performing liquor inventory (Id., p. 127:17-19);
 • Performing inventory on clothing sold at Zia restaurant (Weakley SJ Dec., ¶23-24);
 • Assisting with mandatory staff meetings (Id., p. 112:5-113:8);
 • Authority and discretion to “cut” mid-shift FOH employees based on restaurant
   volume (Id., p. 93:20-94:12);
 • Responsibility for monitoring employee overtime (Id., p. 40:16-19);
 • During the relevant time period, exclusive responsibility for balancing cash drawers
   and performing “cash out” procedures (Id., p. 88:22-89:5; 91:16-92:7); 16
 • During the relevant time period, completing, saving and maintaining Tip Cards after
   every shift (Id., p. 88:22-89:25; 99:12-22);
 • Compiling and initialing sales slips from the POS (Id., p. 91:16-92:7);
 • Distributing tips to FOH employees and maintaining undistributed tips in the safe for
   later disbursement (Grant Aff. at ¶ 28);
 • Exclusively performing “comps,” voids and otherwise adjust customers orders,
   checks and payments on the POS system for each shift (Tinnin SJ Dec., ¶14);
 • Exclusively handling customer complaints/problems for each shift (Grant Aff., ¶ 4);
 • Adjusting FOH employee clock-in and clock-out times (Weakley SJ Dec.,¶ 20);
 • Closing “comps” and “voids” in the POS system to permit FOH employees to close
   out (Id., p. 90:20-91:1);
 • Access the “manager log” communication system available only to Grant and
   Managers to relay operational and supervisory information (Id., p. 58:10-59:2);
 • Access to safe and cash, and authority to bank for Defendants (Tinnin SJ Dec., ¶ 21);
 • Communicating restaurant policies and procedures to employees (Id., p. 55:18-23).

         Grant also averred that his exclusive control and access extended to Zia’s financial

and personnel records, and that Managers had no access to same. Grant Aff., ¶¶ 23-24. The

record confirms, however, that Zia Managers admittedly created, maintained and had



there was minimal turnover in the FOH staff and only two or three FOH employees were terminated. Grant Dep. Tr.,
p. 34:11-35:21; Cawley Second SJ Dec., Ex. C (Tinnin Dep. Tr., 59:3-8)
16
   Grant Dep. Tr., p. 88:22-89:10 (“Q: At some point it was exclusive that managers would create the tip cards? At
some point, you know, I brought managers in full-time open to close because my staff was unable to meet the standards
that I was trying to set forth. And so, yes, at some point the manager started taking over reviewing the drawers at the
end of the night for accuracy and handling the tip cards for the staff. Q: Okay. When you say reviewing the drawers,
what does that entail? A: Involves counting them to make sure that they were what we distributed to the staff at the
beginning of their shift.”).

                                                          8
     2:18-cv-03208-DCN       Date Filed 01/10/20     Entry Number 48      Page 9 of 16




access to Tip Cards and sales slips, had access to and the ability to modify employee time

records; and accessed and utilized employee availability forms to create schedules.

Defendants’ business records also confirm that Smith had access to labor reports, which

are “comprehensive with respect to employees’ hours and pay,” and include employees’

“clock-in and their clock-outs,” declared tips and overtime. Grant Dep. Tr., p. 39:12-40:9.

       While Grant averred that Managers lacked authority to issue written corrective

actions without his “express approval,” he testified to the following: “Well, actually,

occasionally I think they [Managers] might have. I can’t recall exactly. I’ve wished at times

that they [Managers] would address some of those issues for me, but for the most part the

managers don’t want to write people up for things.” Id., 57:12-17. Similarly, Grant averred

(¶ 35) that he approved all schedule changes; yet, he testified that FOH employees routinely

did not obtain his approval and Managers could initial schedule changes. Id., p. 41:10-24.

              2. Defendants’ argument disregards the evidence in the record.

       Once the self-serving portions of Defendants’ Affidavits are disregarded, the only

reasonable inference from the record is that Managers exercised sufficient control,

supervision, and authority over operations and FOH employees such that they constitute

statutory “employers.” Perez, 217 F.Supp.3d at 877 (individual “need not supervise,

control, or otherwise exercise authority continuously over the employees to be an

employer;” “control may be restricted, or exercised only occasionally without removing

the employment relationship from the protections of the FLSA.”) (emphasis added).

       Defendants undisputedly hired individuals as “managers” to “manage” the

restaurant as understood in common experience and parlance in order for Grant to spend

                                             9
     2:18-cv-03208-DCN             Date Filed 01/10/20          Entry Number 48            Page 10 of 16




less time at the restaurant in a managerial capacity. Cawley SJ Dec., Ex. E (offer letters);

Grant Dep. Tr., p. 21:2-9; 27:3-28 (“It [hiring managers] started off with me hiring like a

floor assistant, somebody that worked for me, me going, hey, I’m here way too much, I

can’t live here anymore[.]”); Tinnin SJ Dec., ¶¶ 11-12 (“Around October 2015, Zia’s

owner, Kevin Grant (“Kevin”), told me that his ‘whole goal in hiring Billy and Kenny is

to not have to be in the restaurant at all.’”). 17 Grant’s testimony confirmed that Managers

specifically applied for manager positions as opposed to FOH positions; hence, their much

higher compensation. 18 Id., p. 146:12-16. This alone readily distinguishes Defendants’

cited cases, which involve individuals alleged to be “employers” under the FLSA who, first

and foremost, worked FOH positions that “customarily and regularly” received tips but

also performed some managerial tasks ancillary to those positions. 19

        It is also undisputed that, in practice, Zia Managers operated and managed the

restaurant in Grant’s absence. Grant testified that he was only present at the restaurant on

weekdays and, even then, there was another Manager on duty. Id., p. 36:1-8. During the

restaurant’s busiest times—evenings and weekends—Managers necessarily controlled

operations and employees’ work. Given Grant’s schedule, the restaurant could not (and, on



17 Fed. R. Evid. 801(d)(2)(A).
18 Indeed, when Grant utilized FOH employees to perform managerial duties, they received a separate, much higher
hourly rate. Cawley Second SJ Dec. at Ex. B (Grant Dep. Tr., pp. 66:3-67:6; 68:1-69:4; 77:18-79:11) (Schrott made
$2.13 per hour as Bartender and $20.00 per hour when assisting as inventory and FOH managers)
19 Rudy v. Consol. Rest. Cos., 2010 U.S. Dist. LEXIS 92764, * (N.D. Tex. Aug. 18, 2010) (determining whether
individuals employed as maître ds but with greater responsibilities than regular servers were employers); Morgan v.
Speak Easy, LLC, 625 F.Supp.2d 632, 652 (N.D. Ill. 2007) (determining whether senior servers with some additional
responsibility were statutory employers); Strange v. Wade, 2010 U.S. Dist. LEXIS 93321, *20 (S.D. Ohio Sept. 8,
2010) (determining whether an individual hired as a maître d and performing those and some additional functions
was a statutory employer); Dole v. Cont’l Cuisine, Inc., 751 F.Supp. 799, 802 (E.D. Ark. 1990) (determining whether
maître d constituted statutory employer) (emphasis in bold added).

                                                        10
     2:18-cv-03208-DCN                Date Filed 01/10/20            Entry Number 48             Page 11 of 16




occasion, did not) operate without Zia Managers. 20 These circumstances are

distinguishable from Rudy, a case upon which Defendants heavily rely, where the owner

“was present at Silver Fox 95% of the time it was open—approximately 42-48 hours a

week.” 2010 U.S. Dist. LEXIS 92764 at *16 (emphasis added).

         Zia Managers were solely responsible for addressing customer complaints and

issues during a shift, with exclusive authority to “comp,” void, or adjust customer checks,

orders, and payments. While Defendants attempt to leverage this customer interaction to

justify Zia Managers’ inclusion in the tip pool, this ignores that restaurant managers do not

“customarily and regularly” receive tips from customers. 21 In contrast, the cases cited by

Defendants involved whether employees who undisputedly “customarily and regularly”

received tips as a maître d, senior server, or bartender were properly characterized as an

“employer” for assuming responsibilities outside of their tipped positions. See supra, n.13.

         Both the expectation and reality were that Managers stood in Grant’s shoes and

acted in Defendants’ best interests. Grant Dep. Tr., 45:17-46:7. As Grant testified, “I

brought managers in full-time open to close because my staff was unable to meet the

standards that I was trying to set forth.” Id., 88:22-89:10; 126:24-127:12. Managers were

responsible for implementing his “wishes and demands” and reiterating his “expectations”

on all aspects of operations, from cleanliness to customer service. Id., 42:8-18; 45:17-20. 22


20 Dkt. No. 38-17 [Frechette Dec., ¶ 20].
21 Montano v. Montrose Rest. Assocs., 800 F.3d 186, 195 (5th Cir. 2015) (“Conversely, a restaurant’s owner or
manager might spend much of the evening asking customers how their meals were, but customers never tip him for
his interaction.”).
22 Cf. Davis, 38 F.Supp.2d at 716 (“This conclusion is bolstered by the fact that the record supports a reasonable
inference that Butler was acting in his own interests, and not in the interests of the employer as required by the statute,
when he accepted (and presumably retained) tips from customers and participated in a tip pool arrangement[.]”). As

                                                           11
     2:18-cv-03208-DCN              Date Filed 01/10/20           Entry Number 48            Page 12 of 16




                  3. Defendants’ iteration of the economic reality test should be rejected.

         In apparent recognition of their untenable arguments, Defendants rely almost

exclusively on authority in other jurisdictions to support their premise that Zia Managers

were not statutory employers. Dkt. No. 46, p. 19-25. The reason for this approach is readily

apparent; namely, those jurisdictions have adopted a narrower “economic realities” test

requiring the individual alleged to be an employer to have “control over the policies or

conduct that allegedly violates the FLSA.” Id., p. 20-21. A review of case law in this

Circuit, however, revealed no cases requiring that the level of control exercised by the

particular individual must be specifically tied to the alleged FLSA violation, nor have

Defendants cited any such cases. Courts in this jurisdiction interpret the expansive statutory

definition of “employer” broadly and do not limit it to “the common law sense[.]” 23

         Regardless, Zia Managers constitute statutory “employers” even under Defendants’

narrower interpretation. Zia Managers undisputedly had some level of control over the

FLSA notice violation. Defendants’ Affidavits confirm that Managers were “responsible”

for communicating Defendants’ policies to employees. Grant Aff., ¶ 50-52; Smith Aff.,

¶14. The record is devoid of any evidence that Managers, who were responsible for

“training new front of the house staff” (¶ 12) communicated the tip credit policy to



such, the record is undisputed that they were Plaintiffs’ “bosses” and exercised authority over the FOH employees
consistent with their alignment with Grant. In exchange, they received significantly higher compensation.
23
    Alston v. DIRECTV, Inc., 2015 U.S. Dist. LEXIS 67002, *8 (D.S.C. May 22, 2015) (“The FLSA defines
‘employer’ as ‘any person acting directly or indirectly in the interest of an employer in relation to an employee.’
Courts have further noted that the definition of ‘employer’ is not limited in the common law sense, but is interpreted
expansively to account for those who exercise control over the nature, structure, and economics of the employment
relationship.”); Rivera v. Mo’s Fisherman Exch., Inc., 2018 U.S. Dist. LEXIS 72857, *23 (D. Md. May 1, 2018) (“The
Fourth Circuit has stated that the FLSA ‘should be broadly interpreted and applied to effectuate its goals,’ and the
definition of ‘employer’ is already broad.”) (citation omitted).

                                                         12
          2:18-cv-03208-DCN        Date Filed 01/10/20      Entry Number 48       Page 13 of 16




      Plaintiffs or FOH staff. Defendants confirmed in their verified answers that a poster

      explaining the tip credit policy was not posted by a Zia Manager until July 2019.

             Further, Zia Managers played a material role in the implementation and enforcement

      of Defendants’ mandatory Manager tip out policy. During the relevant time period,

      Managers were exclusively responsible for accurately inputting the requisite sales and tip

      information into the Tip Cards after each shift, maintaining the Tip Cards, and distributing

      tips to Plaintiffs. Their authority to adjust customer checks, orders, and payments impacted

      the sales figures from which the Tip Card calculations were formulated. Similarly,

      Managers had discretion to “cut” a mid-shift FOH employee early, which resulted in the

      Manager and the remaining FOH employees receiving more tips.

II.       NO GENUINE ISSUE OF MATERIAL FACT EXISTS AS TO WILLFULNESS.

             In an attempt to avoid summary judgment as to their willfulness and lack of good

      faith in violating the FLSA, Defendants argue that the issue is premature. However,

      Plaintiffs are not asking the Court to consider the issues of willfulness and good faith

      separate and apart from Defendants’ FLSA liability. This motion seeks partial summary

      judgment as to Defendants’ FLSA liability and, if liability is established as a matter of law,

      a determination of Defendants’ willfulness and lack of good faith as to the violations. This

      is the approach taken by plaintiff in Sellers v. Keller Unlimited, 388 F.Supp.3d 646 (D.S.C.

      2019), in which summary judgment was granted as to both FLSA liability and willfulness.

             As in Sellers, the record is undisputed that Grant engaged “in a pattern of conduct

      in reckless disregard for the legal constraints that the law imposes on an employer who

      avails himself of the tip credit.” Id. at 652. Importantly, Grant’s Affidavit is insufficient to

                                                    13
     2:18-cv-03208-DCN              Date Filed 01/10/20           Entry Number 48            Page 14 of 16




rebut Plaintiffs’ statements that they observed firsthand Shawn Hagen and Travis Snowden

raise the illegality of the mandatory manager tip pool policy at the January 2015

implementation meeting, 24 or the evidence that Snowden subsequently presented Grant

with information (including legal analysis from the DOL website) about the illegality of

the policy. Grant also fails to rebut that, during the conversation with Snowden, Grant

stated: “I don’t think it’s illegal but if it is and does become an issue, I’ll just tell them the

my managers are employees just like everyone else,” the very defense raised in this case. 25

         Rather, Grant merely avers that he does not have “any recollection of any employee

raising this issue to me during the January 2015 meeting. I have no recollection of an

employee named Travis Snowden ever raising a concern to me that the Front of the House

Managers’ participation in the tip pool could be illegal.” Grant Aff., ¶ 56. 26 It is well-

settled that “[a] party opposing a properly supported motion for judgment cannot create a

genuine factual dispute simply by claiming that he does not recall a particular fact upon

which the moving party has presented affirmative evidence.” 27

         On this basis alone, the record contains undisputed evidence that Defendants were

on notice of the applicable law, given specific warnings about their potential FLSA


24 Tinnin SJ Dec. at ¶ 30; Snowden SJ Dec. at ¶ 23, Noble SJ Dec. at ¶ 6; Schrott SJ Dec. at ¶ 22 [Dkt. No. 38].
25
   Snowden SJ Dec. at ¶¶ 25-31; Tinnin SJ Dec. at ¶ 33.
26
   Grant’s Affidavit is also self-serving in its attempt to retract Defendant Zia’s verified interrogatory answer
identifying “a comment made to Chris Long around the time of the implementation of the Front of the House/Assistant
Dining Room Manager tip out by a bartender named Kat Markham about the tip out’s possibility illegality.” Cawley
SJ Dec., Ex. C. Zia’s answer did not indicate that this comment occurred after commencement of litigation (as Grant
now avers at ¶54). In discovery, Grant was asked about any conversations regarding the subject matter of this lawsuit,
including with Chris Long, but his verified response does not identify a post-litigation conversation with Long or
anyone else regarding Ms. Markham’s complaint.
27
   Hatfield v. Occidental Chem. Corp., 1988 U.S. App. LEXIS 20520, *13 (4th Cir. Mar. 21, 1988); Kraft Real Estate
Invs., LLC v. HomeAway.com, Inc., 2012 U.S. Dist. LEXIS 8282, *21 (D.S.C. Jan. 24, 2012) (“testimony that an
individual ‘does not recall’ is not sufficient to create a genuine issue of material fact”).

                                                         14
       2:18-cv-03208-DCN             Date Filed 01/10/20           Entry Number 48             Page 15 of 16




violations, and Grant created a “scheme” to cover-up those violations. Williams v. Md.

Office Relocators, LLC, 485 F.Supp.2d 616, 621 (D. Md. 2007). Further, based on

Defendants’ verified answers to interrogatories, no investigation was ever done with

respect to any “complaints” regarding the mandatory manager tip pool policy despite

Hagen and Snowden’s statements regarding the illegality, Snowden’s presentation of

specific information as to the applicable law, and Defendant Grant’s own admission that

“[s]ince the implementation…individuals employed in the Counter, Bartender, and Floor

Assistant Positions would occasionally complain to me about the tip pool policy[.]” Grant

admittedly did not consult with counsel about same until after this litigation was filed. 28

III.     THERE IS NO GENUINE ISSUE OF MATERIAL FACT AS TO DAMAGES.

         Defendants do not dispute the methodology, formula, or documentation from which

Plaintiffs calculated their damages (Dkt. No. 28-19); rather, Defendants attempt to create

a fact issue by asserting that Managers did not receive a portion of the tip pool “between

13% and 14% of the shifts worked by Plaintiffs” and therefore the damage calculation must

be adjusted. Defendants cite no legal authority for the proposition that an invalid tip pool

and the tip credit can be resurrected on a piecemeal basis. Regardless, Defendant Grant’s

averment in this regard speculative and conjectural as he describes this figure as both

“preliminary” and “approximate.” Grant Aff., ¶ 59. Further, he does not cite to nor provide

the “relevant payroll records” from which he derived these imprecise calculations. Id. 29




28
  Cawley SJ Dec., Ex. D (Answer to Interrog. No. 13); Grant Aff., ¶ 57; Grant Dep. Tr., p. 63:9-22.
29 Fed. R. Civ. P. 56(c) (“[a] party asserting that a fact is genuinely disputed must support the assertion by…citing to
particular parts of materials in the record, including…documents”).

                                                          15
    2:18-cv-03208-DCN      Date Filed 01/10/20     Entry Number 48     Page 16 of 16




Finally, to the extent the documents were too voluminous to provide, Defendants did not

properly invoke Fed. R. Evid. 1006.

                                CONCLUSION

      For the reasons set forth herein and in Plaintiffs’ principal memorandum, the present

motion for partial summary judgment should be granted in its entirety as to liability,

willfulness and lack of good faith, and damages.

                                  Respectfully submitted this 10th day of January, 2020

                                                          MHC LAW, LLC

                                                       /s/Molly R. Hamilton Cawley
                                                         Molly R. Hamilton Cawley
                                                         (Fed. ID # 11838)
                                                         Casey M. Martens
                                                         (Fed. ID #12812)
                                                         MHC Law, LLC
                                                         460 King Street, Suite 200
                                                         Charleston, SC 29403
                                                         Tel: (843) 225-8651
                                                         molly@mhc-lawfirm.com
                                                         casey @mhc-lawfirm.com

                                                         ATTORNEY FOR PLAINTIFFS

                            CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing Reply Memorandum of Law in
Support of Plaintiffs’ Motion for Partial Summary Judgment was served via ECF on the
following attorneys of record:

Allan R. Holmes, aholmes@gibbs-holmes.com
Cheryl H. Ledbetter, cledbetter@gibbs-holmes.com
Rebecca J. Wolfe, rwolfe@gibbs-holmes.com

                                                       /s/Molly R. Hamilton Cawley



                                           16
